Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


Barrow Shaver Resources Company LLC,                   Appeal from the 5th District Court of Cass
Kathryn M. Dawson, and Michael Ray Hill,               County, Texas (Tr. Ct. No. 19C090).
Appellants                                             Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
No. 06-20-00081-CV          v.                         Stevens participating.

NETX Acquisitions, LLC, and Thomas C.
Merritt, Trustee, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and enter judgment that
Kathryn M. Dawson and Michael Ray Hill, as the successors-in-interest to Jamie T. Dawson and
James E. Hill, jointly own an undivided seven-eighths interest in the mineral estate in and under
the 181-acre tract, subject to any outstanding oil, gas, and mineral leases executed by them, and
that Thomas C. Merritt, trustee, as successor-in-interest to John L. and Treba Juanita Stone, owns
the entire surface estate and an undivided one-eighth interest in the mineral estate in and under
the 181-acre tract, subject to any outstanding oil, gas, and mineral lease executed by him.
       We further order that the appellees, NETX Acquisitions, LLC, and Thomas C. Merritt,
Trustee, pay all costs of this appeal.


                                                       RENDERED AUGUST 13, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk